Name: 86/193/EEC: Commission Decision of 23 May 1986 terminating the anti-dumping proceeding concerning imports of electronic typewriters originating in Taiwan
 Type: Decision
 Subject Matter: Asia and Oceania;  electronics and electrical engineering;  competition
 Date Published: 1986-05-27

 Avis juridique important|31986D019386/193/EEC: Commission Decision of 23 May 1986 terminating the anti-dumping proceeding concerning imports of electronic typewriters originating in Taiwan Official Journal L 140 , 27/05/1986 P. 0052 - 0052*****COMMISSION DECISION of 23 May 1986 terminating the anti-dumping proceeding concerning imports of electronic typewriters originating in Taiwan (86/193/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Community (1), and in particular Article 9 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas; A. Procedure 1. In October 1985 the Commission received a complaint lodged by the Confederation of European Typewriter Manufacturers (CETMA) on behalf of German and Italian producers of electronic typewriters representing substantially all Community production of the product in question. The complaint contained evidence of dumping and of material injury resulting therefrom which was considered sufficient to justify the opening of the proceeding which was accordingly announced, by a notice published in the Official Journal of the European Communities (2). The proceeding concerned all kinds of electronic typewriters falling within Common Customs Tariff subheadings ex 84.51 A or ex 84.52 B, corresponding to NIMEXE codes 84.51 ex 12, ex 14, ex 19 and ex 20, and 84.52 ex 95, originating in Taiwan. 2. The Commission officially so advised the exporter and import known to be concerned and the complainants and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. 3. One producer/exporter made its views known in writing. 4. No submissions were made by Community purchasers of the product in question. 5. The Commission sought and verified all information it deemed to be necessary for the purposes of a preliminary determination and carried out an investigation at the premises of Brother International Europe Ltd, Manchester, United Kingdom. 6. The investigation of dumping covered the period 1 January to 31 December 1985. B. Result of the investigation 7. The investigation has established that, during the period investigated, imports of the product in question were declared, for customs purposes as being of Taiwanese origin and were sold in the Community on this basis. 8. Although the electronic typewriters referred to above were shipped from Taiwan to the Community, it was ascertained during the investigation that the operation carried out in Taiwan were not sufficient to confer Taiwanese origin on the products within the meaning of Council Regulation (EEC) No 802/68 (3); the cost of these operations was found to be less than that which would constitute the last major transformation required by Regulation (EEC) No 802/68 to confer Taiwanese origin on the goods in question. 9. In the absence therefore of imports of electronic typewriters of Taiwanese origin during the period under investigation, the proceeding should be terminated, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of electronic typewriters falling within Common Customs Tariff subheadings ex 84.51 A or ex 84.52 B, corresponding to NIMEXE codes 84.51 ex 12, ex 14, ex 19 and ex 20, and 84.52 ex 95, originating in Taiwan, is hereby terminated. Done at Brussels, 23 May 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No C 338, 31. 12. 1985, p. 7. (3) OJ No L 148, 28. 6. 1968, p. 1.